          Case 2:18-mc-01001-DWA Document 77 Filed 11/19/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 IN RE: DIISOCYANATES                                Master Docket Misc. No. 18-1001
 ANTITRUST LITIGATION
                                                     MDL No. 2862
 This document relates to:
 All actions




JOINT PROPOSED AGENDA FOR STATUS CONFERENCE OF NOVEMBER 27, 2018

        Pursuant to the Court’s Order of October 30, 2018, the parties will be prepared to address

at the November 27, 2018 status conference each of the following issues raised by the Court:

     1. Service on all parties of summons and complaints, including the timing of a consolidated

        amended complaint;

     2. Confidentiality and entry of a protective order governing the same;

     3. Preservation of evidence;

     4. Selection of lead and liaison counsel;

     5. A proposed case management order;

     6. Scheduling of the Rule 16 conference; and

     7. The timing and scope of any appointment of a special master to address pretrial discovery

        and ESI issues, including plaintiffs’ request for the production of any existing government

        productions, which defendants oppose.

Dated: November 19, 2018

//

//
Case 2:18-mc-01001-DWA Document 77 Filed 11/19/18 Page 2 of 2



                              Respectfully submitted,

                              /s/ Thomas L. Allen
                              Thomas L. Allen (PA Bar No. 33243)
                              Ginevra Ventre (PA Bar No. 316897)
                              REED SMITH LLP
                              Reed Smith Centre
                              225 Pittsburgh, PA 15222
                              Pittsburgh, PA 15222
                              T: (412) 288-3131
                              F: (412) 288-3063
                              tallen@reedsmith.com
                              gventre@reedsmith.com

                              Counsel for BASF Corporation, and for
                              purposes of this Joint Proposed Agenda, on
                              behalf of Plaintiffs and other served Defendants
                              before this Court  




                                 2
